PER CURIAM: *
Appellant challenges the Tax Court’s order rejecting appellant’s objections to the Commissioner’s collection determination and conclusion that appellant’s unpaid tax bill was still due and owing. We affirm for the following reasons.
1. The Tax Court correctly concluded that pursuant to 11 U.S.C. § 523(a)(1)(A), Colvin’s tax debt was not discharged in his bankruptcy proceeding.
2. For reasons assigned in the Tax Court’s careful opinion of October 26, 2010, none of the other errors raised by appellant have merit.
We therefore affirm the order of the Tax Court.
AFFIRMED.

 Pursuant to 5th Cir R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.